OFFICE   OF TNE AlTORNEY     GENERAL     OF TEXAS
                     AUfflN




     *At tha alow of l8oh mnth of hln
tb WT8 Of Offi~,lOh     Omb U    WW~      h r ?+
in who Ir oom&ww~tod on 8 iu     barn18   #Ml
rrln u put    or
               tha npon   mu     nquind     bt
Bol!onbl*    r.ilLg rika,   P8gm 8



      law,an ituirud ua mm                        8teoaant        or
      ill the u.twl u4 noro~m~ lxpoana lm-
      OWMd      b7 DID iB th#        WI8&Ws Of US                l??itW    . .   .
      T h @UOWt O?k&Oh lX?UW8,                       tOgOi&?       With
      1cb 8WUit      O? 8tiWiO8              da    t0     U8i8tUt8,
      d0p utmuta liub           0hJl b o *r id
                                             c ut
                                                o r th e
      f&8 *amod bf          nab lrrioor. The Qari8-
      8iowrd Court or tha uut     or th0 ehuirr~~
      ruidonao my, upon th8 wrlf ton and sum
      lp p u0ei0 0tr.i
                    th ea a ir tit*    th 0
                                          ~0.e
      8lty th 0wo r .
                    allew on. or mro automobll.8
      to be ppf8hm.d br t& shorl??in the Uc
      oh@-  o? &la oifl818lhtiw, uhleh, if pur-
      ohw.4 by tL. .ouuty 8-1  k bou&ht ia the
     manor     pre8OribOd      br law fbr            the pumh~a           o?
      8agpiiw     ua    paid   tor     cut    0r     th0 -8bmrrl       fmd
      0r the eowty, ud they shall bo                        Ud    remain
      the proportlof the eolmty.  nlo uponw or
     muin-00,     &aprooiatlon nud opm8tlou or
     muoh wtombllo& u may k aM.ard, whothor
      purohued  bf tha louaty or lunod by the 8brrc
      if? or hi8 &p&f08 p@r~~Uy,      8ha3.lbe p&d
      for by thm #heri?? mad th                   mount      tbo~or
      ehan b0     mp0rka       by tb         ahwit?,         on th0 M-
     port4ovom8ntlonod, latha 8mo mumor
     u Lnln   proriwl for other lxpen808.~




         .Inauwmto    pur quutlon Bo. 8. w rlah to d-
vl88 that it 18 oureopl8ionthht the &ml?? wulQ ho en-
  EonorobloxlilgTlko,?a&8S


  titledto oh-- up u upoaoo of hi8 0rri00,     t b ap0h
  of clopnolotlon u9oa n wtomobllo u8od by him in the die-
  0hOrge 0s hi8 0rri0iti Crti08, rluthar 9urehwa by a0
  00wty     or   OWOO~
                    b7 tko a0rfrr              or hio       dOpOt         p0r800U.

                 xnowworing                 qrratlonHo*'& pu rnf bo baa-
  vlnathotlt     lo lurop KY oathattho akerlffwouldkom-
  titi0a             0 u lr p 0w0
           t0r h u g w            0s h i0
                                        0rri00 80000~~ a -
  tmbllo     OxpoEms hourrod               br th    writs       In t& almehu~
  of hlo,o??lololdmtloo, whothor bald o-bile                         woo ppc-
  ohooed brtho -lb7   or owned bx the Url??                          or    hi8 409u-
  tim    por8oMl4.
                 It       18 orropirrlon
                               thot  in olther OTont tho.ahor-
  l?? 0s the aaut~  dd    not  be lntltloato ma~'mlloum00
  ior’mlntonuoe,   (Lo9roolotloo  or o9omtloa of 0-h 8Mw-
  b&lo, UOl.08 ho hod ooqllod dth the etrlot Wrdin6 of tho
: *tOtut   u fo tho mkbg of 8 writtenwd euom ~pllootlon
  8tOtw    th  uoooBlt tbrdor,      dth  8 mbwquont   utlon on
  tbo    p ut o f th ec o r In
                             l8lOBolm' cwrt,8OknowlOdg&&tbOmO-
  eoulty fbr eue#      upwdltum,      a4 br l9oololorder dlroot-
  In6 und allowi- ouoh U#8BdittUo t0 bo mode.   lit ti80 ibl-
  &WB that m purohoooof u lut.@wblloby 8 OOWt# ould
  bordouloo#thorohd       flrot boon l 8triot earpll~n~o
  wlththo prorioloumodo thorontorlatho 8tatUtO.
                 Tmelng         thot tklr nawom pur             qUbtiOlb8, u         pro-
  pea,       w        w
                                                            muro     Tory tally
                                                   ATroti       Gm68AL OF T8xAs

                                                    m6wa)           m6ucol.o
                                                                        Bagor Cola
                                                                            AeolBtant
  AP9Rov8D:QFT. l6. lW9
  (Sllpled)Oomld C. Mann
  ATTORmY 6sB88u OF Tuh6
  x:96